Title: James Monroe to Thomas Jefferson, 3 September 1818
From: Monroe, James,Poinsett, Joel Roberts
To: Jefferson, Thomas


          
            Dear Sir
            Albemarle
Sepr 3. 1818
          
          mr Poinsett, whose name & character are I presume well known to you will have the pleasure of giving you this introduction. He was employd very usefully in So America, several years, under mr Madison, & had previously travelled thro’ most of the European countries & particularly Russia, by whose Sovereign he was known, & treated with much attention. I expected to have presented him personally, but as he returns to Charlottesville to night that will not be in my power. He is of So Carolina.
          mr Harrison a very respectable gentleman, of our own country, will have the pleasure of accompanying mr Poinsett, whom, I also take the liberty of presenting to you—
          
            with great respect yr friend
            James Monroe
          
        